Citation Nr: 0822322	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to April 
1959.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).   

The Board notes that the veteran has offered competent 
statements regarding noise exposure and hearing problems he 
experienced during active duty training as a tank gunner.  
Furthermore, private medical evidence reflects current 
diagnoses of tinnitus and bilateral hearing loss and 
indicates that these disorders are related to veteran's 
military service.  However, there is insufficient competent 
medical evidence of record to make a decision on the claims.  

Specifically, the private medical evidence does not include 
an audiometric examination or speech recognition scores as 
required to demonstrate a current hearing loss disability 
pursuant to 38 C.F.R. § 3.385 (2007).  Therefore, an 
audiometric examination and medical opinion is required to 
determine the nature and etiology of his bilateral hearing 
loss and tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate audiological examination to 
determine the nature and etiology of his 
bilateral hearing loss and tinnitus.  If 
he is diagnosed with hearing loss or 
tinnitus, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the bilateral 
hearing loss and tinnitus are related to 
service.  

The examiner is directed to accept the 
veteran's statements as to any in-service 
noise exposure as a result of his duties 
training as a tank gunner.  All opinions 
are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

2.  The RO should then readjudicate the 
claims.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


